The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                              March 18, 2021

                                2021COA34

No. 17CA0315, People v. Tun — Constitutional Law —
Fourteenth Amendment — Equal Protection; Crimes — DUI —
Prior Convictions; Regulation of Vehicles and Traffic — Alcohol
and Drug Offenses — Penalties for Traffic Offenses Involving
Alcohol and Drugs

     A division of the court of appeals considers whether a

defendant’s constitutional right to equal protection is violated when

he is convicted of a felony under the DUI statute, section

42-4-1301, C.R.S. 2020, and sentenced in accordance with the

provisions of section 42-4-1307(6.5), C.R.S. 2020. See U.S. Const.

amend. XIV; Colo. Const. art. II, § 25.

     The division rejects the defendant’s argument that conviction

under section 42-4-1301 violates his right to equal protection

because section 42-4-1301 and section 42-4-1307(6.5) prohibit and

punish the same conduct as section 42-4-1307(6), but allow the
imposition of more serious penalties. It notes that section

42-4-1307(6) applies, “[e]xcept as provided in section

42-4-1301(1)(a), (1)(b), and (2)(a).” Moreover, when used as a basis

for felony charges, section 42-4-1301 requires a different minimum

number of convictions than section 42-4-1307(6). In addition,

section 42-4-1301 requires that prior qualifying convictions arise

from “separate and distinct criminal episodes” while section

42-4-1307(6) does not. Finally, section 42-4-1307(6) contains

qualifying prior offenses that are not contained in section

42-4-1301.

     Nonetheless, pursuant Linnebur v. People, 2020 CO 79M, the

division reverses the defendant’s convictions for felony DUI and

felony DUI per se. The division also reverses the defendant’s

conviction for failure to display proof of insurance and affirms his

remaining convictions.
COLORADO COURT OF APPEALS                                         2021COA34


Court of Appeals No. 17CA0315
Arapahoe County District Court No. 15CR2977
Honorable Natalie T. Chase, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Pedro Reynauldo Tun,

Defendant-Appellant.


             JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                  Division VI
                         Opinion by JUDGE RICHMAN
                         Freyre and Grove, JJ., concur

                          Announced March 18, 2021


Philip J. Weiser, Attorney General, Brian M. Lanni, Assistant Attorney General,
Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Jessica A. Pitts, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Appellant, Pedro Reynauldo Tun, appeals a judgment of

 conviction finding him guilty of felony driving under the influence

 (DUI) and felony DUI per se, failing to display proof of insurance,

 driving an unregistered vehicle, driving after revocation prohibited

 (DARP), and driving under restraint (DUR). We previously issued an

 opinion affirming all of Tun’s convictions except for failure to

 display proof of insurance. People v. Tun, (Colo. App. No.

 17CA0315, Mar. 12, 2020) (not published pursuant to C.A.R. 35(e)).

 However, based on its decision in Linnebur v. People, 2020 CO 79M,

 the supreme court vacated our opinion and remanded the matter

 for reconsideration. Tun v. People, (Colo. No. 20SC322, Jan. 11,

 2021) (unpublished order). We now reverse Tun’s convictions for

 felony DUI and felony DUI per se based on Linnebur. We also

 reverse his conviction for failing to display proof of insurance, affirm

 his remaining convictions, and remand this case for further

 proceedings consistent with this opinion.

                           I.    Background

¶2    In October 2015, Tun was pulled over by Officer Jeffrey Olson

 because there was no license plate or temporary permit on his car.

 He admitted to Officer Olson that the car was not registered and


                                    1
 said that it belonged to his son. He did not produce a license or

 proof of insurance when Officer Olson requested them.

¶3    Officer Olson noticed the smell of alcohol coming from Tun’s

 car. He also observed that Tun had watery, bloodshot eyes, and his

 movements were slower than those of a sober person. Tun

 admitted that he had consumed two beers that day. As a result,

 Officer Olson called for a DUI enforcement officer. When the officer

 arrived, Tun admitted to consuming ten to fifteen beers throughout

 the day, and he agreed to perform roadside sobriety maneuvers. He

 did not perform them as a sober person would, and he was placed

 under arrest. A blood alcohol test performed approximately one

 and a half hours after Tun was stopped revealed that his blood

 contained .26 grams of alcohol per 100 milliliters. In addition,

 Tun’s driving record indicated that his license had been subject to

 various restraints since 1999, and it had been revoked in 2013 due

 to his status as a habitual traffic offender.

¶4    The People charged Tun with felony DUI and felony DUI per

 se, a violation of section 42-4-1301(1)(a), (2)(a), C.R.S. 2020, failing

 to present proof of insurance, a violation of section 42-4-1409(3),

 C.R.S. 2020, driving an unregistered vehicle, a violation of section


                                     2
 42-3-121(1)(a), C.R.S. 2020, DARP, a violation of section

 42-2-206(1)(a), C.R.S. 2020, and DUR, a violation of section

 42-2-138(1)(d), C.R.S. 2020. He was convicted as charged.

                   II.   Felony DUI and DUI Per Se

                         A.   Prior Convictions

¶5    If a defendant is convicted of DUI or DUI per se after he has

 three or more prior drug- or alcohol-related driving convictions, his

 misdemeanor DUI or DUI per se convictions become felonies.

 § 42-4-1301(1)(a), (2)(a). The People alleged that Tun had three

 prior DUI convictions. Before trial, Tun filed a motion to have his

 alleged prior convictions tried to the jury. He argued that prior

 convictions are elements of felony DUI and felony DUI per se and

 therefore must be proved to a jury beyond a reasonable doubt.

¶6    The trial court denied the motion and, after the jury rendered

 guilty verdicts on the misdemeanor DUI and DUI per se charges, his

 alleged prior convictions were tried to the court. The court found

 that Tun had the required number of prior convictions. His DUI

 and DUI per se convictions were therefore elevated from

 misdemeanors to felonies.




                                   3
¶7    Tun first contends that the trial court erroneously denied his

 motion to treat prior qualifying convictions as elements of the

 charged felonies. He further contends that the trial court erred by

 requiring proof by a preponderance of the evidence instead of proof

 beyond a reasonable doubt. We agree.

¶8    As the supreme court made clear in Linnebur, ¶ 2, to obtain a

 felony DUI conviction, the People must prove to a jury, beyond a

 reasonable doubt, that (1) the defendant drove a “motor vehicle or

 vehicle”; (2) while “under the influence of alcohol or one or more

 drugs”; and (3) he had at least three prior drug- or alcohol-related

 driving convictions. § 42-4-1301(1)(a). Similarly, to obtain a DUI

 per se conviction, the jury must determine, beyond a reasonable

 doubt, that (1) the defendant drove a “motor vehicle or vehicle”; (2)

 when the defendant’s blood alcohol content was “0.08 or more at

 the time of driving or within two hours after driving”; and (3) he had

 at least three prior drug- or alcohol-related driving convictions.

 § 42-4-1301(2)(a); Linnebur, ¶ 2. The trial court therefore erred by

 not permitting the jury to determine, beyond a reasonable doubt,

 whether Tun had three prior DUI convictions.




                                    4
¶9        Based on this error, we reverse Tun’s felony DUI and felony

  DUI per se convictions. On remand, if the People do not elect to

  retry Tun on charges of felony DUI and felony DUI per se, the trial

  court shall re-enter convictions for misdemeanor DUI and

  misdemeanor DUI per se and sentence him accordingly. Because

  the Linnebur court declined to resolve whether double jeopardy

  would bar retrial, we express no opinion on that issue. Linnebur,

  ¶ 32.

                            B.   Equal Protection

¶ 10      Tun next contends, for the first time on appeal, that his felony

  convictions under the DUI statute, § 42-4-1301, and sentencing

  pursuant to section 42-4-1307(6.5), C.R.S. 2020, violate his right to

  equal protection.

¶ 11      Tun argues that, under the applicable statutory scheme, if a

  defendant has four or more DUI, driving while ability impaired

  (DWAI), or DUI per se convictions, he has “two or more prior

  convictions” under section 42-4-1307(6), but he also has “three or

  more prior convictions” under section 42-4-1301, permitting the

  People to bring felony charges if they choose to do so. Thus, at the

  prosecutor’s discretion, a defendant with four or more qualifying


                                       5
  convictions may be punished as a felon under section

  42-4-1307(6.5) or as a misdemeanor offender under section

  42-4-1307(6), which imposes lighter penalties. He contends the

  imposition of different penalties for the same conduct violates equal

  protection. See U.S. Const. amend. XIV; Colo. Const. art. II, § 25.

¶ 12   In our original opinion in this case, we relied on People v.

  Quezada-Caro, 2019 COA 155, ¶ 39, to reject Tun’s equal protection

  arguments. After our opinion was released, Quezada-Caro was

  vacated by the supreme court on other grounds. People v.

  Quezada-Caro, (Colo. No. 19SC962, Dec. 21, 2020) (unpublished

  order). Nonetheless, our conclusion that the plain language of

  these statutes undermines Tun’s argument has not changed. See

  Colo. Med. Bd. v. Off. of Admin. Cts., 2014 CO 51, ¶ 9 (noting that a

  court need not look further when giving effect to the plain and

  ordinary meaning of unambiguous statutory provisions).

¶ 13   Section 42-4-1307(6) applies, “[e]xcept as provided in section

  42-4-1301(1)(a), (1)(b), and (2)(a).” § 42-4-1307(6)(a). We read the

  word “except” to mean that if there is a conflict between section

  42-4-1307(6) and the identified subsections of section 42-4-1301,

  the identified subsections are controlling.


                                    6
¶ 14   Moreover, in several ways, the statutory scheme carefully

  carves out exceptions to demarcate the various degrees of DUI

  offenses so that one cannot be charged under multiple sections for

  the same conduct.

¶ 15   First, as noted above, section 42-4-1307(6) permits

  misdemeanor conviction and sentencing on the basis of two or more

  prior qualifying convictions while section 42-4-1301 only permits

  felony conviction and sentencing on the basis of three or more prior

  qualifying convictions. Thus, the minimum number of convictions

  required is different.

¶ 16   Second, section 42-4-1301 requires that the qualifying prior

  convictions arise from “separate and distinct criminal episodes”

  while section 42-4-1307(6) does not. Thus, for example, while a

  defendant could receive an aggravated sentence under section

  42-4-1307(6) for a single criminal episode involving a DUI and three

  counts of vehicular homicide, such a defendant could not be

  subject to felony DUI charges under section 42-4-1301(1)(a)

  because there were not three separate and distinct criminal

  episodes.




                                   7
¶ 17     Third, section 42-4-1307(6) contains, as additional qualifying

  prior offenses, aggravated driving with a revoked license1 and DUR.

  But these prior offenses do not qualify as prior convictions for

  felony DUI, DWAI, or DUI per se purposes. See § 42-4-1301(1)(a),

  (1)(b), (2)(a).

¶ 18     For the foregoing reasons, we reject Tun’s contention that the

  misdemeanor and felony DUI statutes punish identical conduct.

  They are distinct. The felony DUI statute therefore does not violate

  equal protection principles.

            III.    Sufficiency of the Evidence of Prior Convictions

¶ 19     Tun next contends that the trial court erred by concluding he

  had three prior DUI convictions because (1) one of the prior

  convictions was subject to collateral attack and (2) the People did

  not sufficiently link Tun to the three prior convictions at issue.

  Thus, Tun challenges the sufficiency of the evidence regarding his

  prior convictions.

¶ 20     In our original opinion, we concluded that the trial court

  properly applied a time bar to Tun’s attempted collateral attack. We




  1   As the crime existed before August 5, 2015

                                        8
  further concluded that, under the preponderance of the evidence

  standard, the People had presented sufficient evidence that Tun

  had been convicted of three prior DUIs.

¶ 21   These conclusions may still be relevant to future proceedings

  in the trial court should the People choose to retry Tun for felony

  DUI and felony DUI per se based on the same evidence. However,

  the People have not yet chosen to do so, and the trial court has not

  yet ruled on the issues raised by such a choice. Under Linnebur,

  before the People can try Tun for felony DUI and felony DUI per se,

  they must first demonstrate that retrial is not barred by

  constitutional double jeopardy limitations. Linnebur, ¶ 32. Only if

  they prevail on this issue in the trial court can they attempt to

  prove, beyond a reasonable doubt, that Tun has three prior DUI

  convictions.

¶ 22   Because the trial court has not yet ruled on the double

  jeopardy challenge that will surely be raised on retrial and the

  People have not yet attempted to prove, beyond a reasonable doubt,

  that Tun has at least three prior qualifying convictions, any opinion

  on these issues would be advisory only. We must avoid issuing

  such opinions. See People in Interest of Vivekanathan, 2013 COA


                                     9
  143M, ¶ 14. We therefore decline to address the sufficiency of the

  evidence of prior convictions and the merits of any collateral attack

  that Tun might choose to bring on retrial.

                     IV.   Constructive Amendment

¶ 23   Tun next contends that his conviction for failure to display

  proof of insurance should be reversed because while the

  information charged him with failure to display proof of insurance

  pursuant to section 42-4-1409(3), and the court read the proper

  charge at the beginning of trial, the jury was ultimately instructed

  on the charge that he operated a motor vehicle without insurance

  under 42-4-1409(2). He alleges that this discrepancy was a

  constructive amendment to the information.

¶ 24   As relevant here, subsection (3) of the statute is violated when,

  upon request by a peace officer during a traffic investigation, a

  motor vehicle operator fails to “present to the requesting officer

  immediate evidence of a complying policy or certificate of self-

  insurance in full force and effect as required by law.” However, the

  instruction given to the jury stated:

             The elements of the crime of Compulsory
             Insurance are:



                                    10
             (1) That the defendant,

             (2) in the State of Colorado, at or about the
                date and place charged,

             (3) operated a motor vehicle,

             (4) on a public highway of this state,

             (5) without a complying policy or certificate of
                self-insurance in full force and effect as
                required by law.

  The jury was further instructed that “testimony that an operator of

  a motor vehicle failed to immediately present evidence of a

  complying policy or certificate of self-insurance . . . when requested

  to do so by a peace officer, gives rise to a permissible inference that

  the defendant did not have such a policy or certificate.” These

  instructions are pertinent to subsection (2) not subsection (3) of

  section 42-4-1409. See COLJI-Crim. 42:18, 42:19.SP (2019). They

  address a failure to have insurance, not a failure to present proof of

  insurance.

¶ 25   The verdict forms reflect that the jury convicted Tun of

  operating a motor vehicle without insurance under subsection (2),

  not a failure to present insurance upon request under subsection




                                    11
  (3). However, the judgment of conviction was entered under

  subsection (3).

¶ 26   The People concede that a constructive amendment occurred.

  We agree and accept the concession. “A constructive amendment is

  a variance between the charge contained in the information and the

  charge of which a defendant is convicted that ‘changes an essential

  element of the charged offense and thereby alters the substance of

  the [information].’” People v. Riley, 2015 COA 152, ¶ 11 (alteration

  in original) (quoting People v. Rodriguez, 914 P.2d 230, 257 (Colo.

  1996)). Here, the charge stated in the information required the

  People to prove that Tun failed to present insurance when requested

  to do so. However, the jury instruction given at trial removed that

  element and added another, requiring the People to prove instead

  that Tun operated an uninsured vehicle.

¶ 27   While the parties agree that the trial court erred, they disagree

  on the standard of reversal applicable to a constructive amendment.

  Tun contends that all constructive amendments are per se

  reversible as structural error, while the People contend that the

  plain error standard is applicable. We need not decide this issue




                                   12
  because we conclude that the error was plain and reverse the

  judgment of conviction on this charge.2

¶ 28   To constitute plain error, an error must be so obvious and

  substantial that it undermines the fundamental fairness of the trial

  and casts serious doubt on the reliability of the judgment of

  conviction. People v. Weinreich, 119 P.3d 1073, 1078 (Colo. 2005).

  Here, the challenged instruction’s departure from the crime charged

  in the information is both obvious and substantial. Neither of the

  elements altered by the amendment is a subset of the other, and

  the proof required is materially different.

¶ 29   A driver may fail to present proof of insurance although he

  actually has it.3 Conversely, he may drive while uninsured but,

  unless requested to do so, he is under no obligation to present proof




  2 In People v. Carter, 2021 COA 29, ¶ 48, a division of this court
  concluded that constructive amendments are subject to a plain
  error, rather than a structural error, standard of reversal. We
  decline to engage in this analysis because a more limited analysis
  will suffice. See People v. Perez, 2020 COA 83, ¶ 28 (noting that we
  are not required to follow the decisions of other divisions of this
  court).
  3 The fact that a driver who fails to present proof of insurance is, in

  fact, insured is a defense to this crime if the driver produces proof
  that he was insured at the time. See § 42-4-1409(6), C.R.S. 2020.

                                     13
  of insurance to a peace officer who stops him. Consequently, he

  may be convicted of driving while uninsured without proof that he

  failed to present proof of insurance upon request. People v.

  Martinez, 179 P.3d 23, 25 (Colo. App. 2007). For this reason, we

  conclude that subsection (3) is not simply a lesser included offense

  of subsection (2), because proof of all the elements of subsection (2)

  does not necessarily constitute proof of the elements of subsection

  (3). See Riley, ¶ 16. Because Tun was required to defend against

  an element that was not included in the original charge, and he did

  not have notice he would be required to do so, he was prejudiced.

  We conclude that the reliability of the judgment of conviction is in

  serious doubt and determine that the error is plain.

¶ 30   We acknowledge the People’s argument that under People v.

  Hoggard, 2017 COA 88, aff’d on other grounds, 2020 CO 54, no

  reversal is required where the faulty instruction did not prejudice

  the defendant. In this regard, the People assert that Tun was not

  prejudiced because his attorney presented a defense to a subsection

  (2) charge. However, we find Hoggard distinguishable because the

  Hoggard division concluded that the variance at issue was not a

  constructive amendment. It therefore analyzed the issue as a


                                    14
simple instructional error, concluding that the manner in which the

element was altered did not affect the defense strategy or the proof

offered by the defendant. Id. at ¶ 34. Here, we conclude that the

error was a constructive amendment, triggering a different analysis

concerned with the lack of notice to Tun. Due to the constructive

amendment, Tun’s attorney unexpectedly had to rebut the inference

that Tun did not have insurance because he failed to present it, a

turn of events that triggers fairness concerns.4



4 In Carter, ¶¶ 31-32, 57, the division concluded that the defendant
was not prejudiced by an identical constructive amendment and,
further, that he was actually advantaged by it. The defendant’s
theory was that he was not the operator of the vehicle. Id. at ¶ 31.
He apparently chose this defense because bodycam footage
demonstrated that he failed to produce proof of insurance when
asked. Id. at ¶ 32. The division reasoned that the defendant’s
counsel welcomed the constructive amendment because the
defendant had a chance of acquittal under subsection (2), which
imposes liability only on vehicle operators, see § 42-4-1409(2), while
he had no chance of acquittal under subsection (3), which also
imposes liability based on ownership, see § 42-4-1409(3). There
was evidence that the defendant owned the vehicle. Carter, ¶ 31.
We find Carter distinguishable. Here, there was no bodycam
footage of the stop. Further, due to the constructive amendment,
Tun’s counsel had to argue in closing that the jury should not
presume that the vehicle was not insured because the car belonged
to Tun’s son. Without this amendment, Tun needn’t have made
this argument. He could have instead relied on the absence of
video evidence, arguing only that the People hadn’t met their
burden of proof.

                                  15
¶ 31   We reverse Tun’s conviction for failure to present proof of

  insurance. Because the evidence at trial would have been sufficient

  to sustain a conviction for failure to present proof of insurance

  upon request under subsection (3), Tun may constitutionally be

  retried. Riley, ¶ 20. We remand this case for a new trial on this

  charge.

            V.   Sufficiency of the Evidence of DUR and DARP

¶ 32   Tun next contends that the evidence was insufficient to

  support his DUR and DARP convictions because the People failed to

  prove the “knowledge” element of each offense beyond a reasonable

  doubt. We disagree.

¶ 33   To prove DUR, the People were required to show that Tun

  drove “with knowledge” that his license or driving privileges were

  under restraint.5 § 42-2-138(1)(d)(I). The term “with knowledge” in

  this statute means either (1) actual knowledge or (2) knowledge “of

  circumstances sufficient to cause a reasonable person to be aware

  that such person’s license or privilege to drive was under restraint.”




  5 A restraint is “any denial, revocation, or suspension of a person’s
  license or privilege to drive a motor vehicle in this state or another
  state.” § 42-2-138(4)(b), C.R.S. 2020.

                                    16
  § 42-2-138(4)(a). The second part of this definition has both an

  objective and a subjective component, incorporating a reasonable

  person standard and a requirement that the defendant is aware of

  the specific circumstances from which knowledge may be inferred.

  People v. Ellison, 14 P.3d 1034, 1036-37 (Colo. 2000).

¶ 34   To prove DARP, the People were required to show that Tun

  drove while his license was revoked based on a finding that he was

  a habitual traffic offender, and that he did so “knowingly.”

  § 42-2-206. The term “knowingly” in this statute means that the

  defendant was “aware . . . that such a circumstance exist[ed].”

  § 18-1-501(6), C.R.S. 2020. The relevant circumstance in this case

  is the revocation of Tun’s license due to his habitual traffic offender

  status. Griego v. People, 19 P.3d 1, 6 (Colo. 2001).

¶ 35   The People presented several pieces of evidence related to

  Tun’s knowledge of the status of his license. First, they presented

  his driving record. It indicates that his license was revoked seven

  times between 1999 and 2013 (with a notation each time that

  notice was sent) and that it was never reinstated. Second, the

  People presented a letter dated May 6, 2013, from the Division of

  Motor Vehicles to Tun notifying him that his license was revoked


                                    17
  based on a finding that he is a habitual traffic offender. The letter

  also notified Tun that his revocation would remain in effect until

  May 5, 2018. Attached to the letter was a record from the

  Department of Revenue entitled “Verification of Mailing of

  Notices/Orders.” The record lists Tun’s name and address, the date

  May 6, 2013, a handwritten checkmark next to Tun’s name, the

  name of the mailroom employee responsible for mailing, and a

  statement that “by checking off the name and initialing this

  statement, the mail room verifies that these notices/orders were

  deposited in the U.S. mail first class.”

¶ 36   Viewing this evidence in the light most favorable to the People,

  as we must when reviewing the sufficiency of the evidence, we

  conclude that it is sufficient to support a conclusion by a

  reasonable person that Tun had knowledge as defined in the DUR

  and DARP statutes. People v. Carrasco, 85 P.3d 580, 582 (Colo.

  App. 2003).

¶ 37   Tun’s driving record is relevant to whether he knew his license

  was under restraint or revoked due to his status as a habitual

  traffic offender. The record contains evidence that his license was

  revoked multiple times over a period spanning nearly fifteen years,


                                     18
  notice was sent each time, and his license was never reinstated.

  This evidence increased the strength of the inference that at some

  point, Tun received and viewed a notice of revocation, and further,

  that he was not under the impression that his license had been

  reinstated. CRE 401 (evidence is relevant when it tends to make a

  material fact more or less probable).

¶ 38   The sheer volume of Tun’s prior criminal driving convictions

  makes it highly unlikely that he had no knowledge that his license

  was revoked, he had been deemed a habitual traffic offender, and

  his license was under restraint. Compare People v. Boulden, 2016

  COA 109, ¶¶ 15-17 (finding that a driving record that showed one

  suspension seven months prior to the date of the offense, along

  with verification that a notice of suspension was sent to the

  defendant’s last known address, was not sufficient to prove

  knowledge with respect to DAR), with People v. Espinoza, 195 P.3d

  1122 (Colo. App. 2008) (relying in part on the defendant’s driving

  record and his status as a habitual traffic offender to prove

  knowledge under the DARP statute). It also reduces the likelihood

  that Tun simply unwittingly discarded the notices. Ellison, 14 P.3d

  at 1037 n.5 (noting that while a defendant may not have knowledge


                                    19
  of a restraint if he accidentally throws a notice away, this

  hypothetical assumes that numerous traffic offenses alone would

  not lead a reasonable person to conclude that his license was under

  some type of restraint).

¶ 39   In addition, under sections 42-2-119(2) and 42-2-138(2)(a),

  C.R.S. 2020, an official record like the May 6, 2013, letter showing

  that a notice of a restraint was sent via first class mail to a

  defendant at his last known address gives rise to a permissible

  inference that the defendant received notice of the revocation. And

  evidence of such notice may, depending on the circumstances,

  support a finding that a defendant had knowledge as defined by the

  DUR statute. COLJI-Crim. 42:04.SP cmt. 2; People v. Villa-Villa,

  983 P.2d 181, 182 (Colo. App. 1999) (citing section 42-2-119(2) as a

  way of providing proof of notice in a criminal case). The jury was

  given an instruction on the permissible inference raised by the

  evidence in this case with respect to the DUR charge.

¶ 40   We therefore conclude that, in combination, the evidence was

  sufficient to support Tun’s convictions for DUR and DARP.




                                     20
                               VI.   Merger

¶ 41   Tun’s final contention is that the trial court erred by failing to

  merge his DUR and DARP convictions because DUR is a lesser

  included offense of DARP, and his conviction on both counts

  therefore violates his double jeopardy rights.

¶ 42   We review de novo whether a conviction violates a defendant’s

  right to be free from double jeopardy. People v. Welborne, 2018

  COA 127, ¶ 7. However, because Tun’s trial counsel did not

  preserve this issue, we will reverse only if plain error occurred. Id.;

  see Hagos v. People, 2012 CO 63, ¶ 14.

¶ 43   Pursuant to constitutional double jeopardy protections, a

  defendant may not receive multiple punishments for the same

  offense unless such punishments are legislatively authorized.

  Hagos, ¶ 8. In Colorado, the General Assembly has determined that

  a defendant may not be convicted of two different offenses if one

  offense is a lesser included offense of the other. See

  § 18-1-408(1)(a), C.R.S. 2020. One offense is a lesser included

  offense of the other if “the elements of the lesser offense are a

  subset of the elements of the greater offense, such that the lesser

  offense contains only elements that are also included in the


                                     21
  elements of the greater offense.” Reyna-Abarca v. People, 2017 CO

  15, ¶ 3. As a corollary to that rule, “an offense the commission of

  which is necessarily established by establishing the elements of a

  greater offense” is also a lesser included offense of that greater

  offense. People v. Rock, 2017 CO 84, ¶ 16.

¶ 44   In People v. Wambolt, a division of this court applied the tests

  articulated in Reyna-Abarca and Rock to the question of whether

  DUR is a lesser included offense of DARP, the very issue raised by

  Tun here. 2018 COA 88, ¶ 49. The division concluded that DUR is

  a lesser included offense of DARP because one set of elements

  included in DUR is also contained in DARP, and this fact is enough,

  under the test defined in Rock, to draw that conclusion. Id. at ¶ 64.

  We agree with the reasoning in Wambolt and similarly conclude that

  DUR is a lesser included offense of DARP.

¶ 45   Nonetheless, the question remains whether the trial court’s

  failure to draw this conclusion and merge the offenses was plain

  error. We conclude that the error was not plain.

¶ 46   At the time that the trial court sentenced Tun, a division of

  this court had drawn the opposite conclusion, holding that DUR is

  not a lesser included offense of DARP. People v. Zubiate, 2013 COA


                                    22
  69, ¶ 52 (Zubiate I), aff’d, 2017 CO 17 (Zubiate II). In so holding,

  the Zubiate I division declined to follow People v. Rodriguez, 849

  P.2d 799, 802 (Colo. App. 1992), a case in which another division of

  this court concluded that DUR is a lesser included offense of DARP.

  Zubiate I, ¶ 48. Thus, there was a split on this issue when the trial

  court allowed Tun to be convicted and sentenced for both DUR and

  DARP.

¶ 47   After Tun was sentenced, the supreme court affirmed the

  holding in Zubiate I, concluding that DUR is not a lesser included

  offense of DARP. Zubiate II, ¶ 21. However, the reasoning of

  Zubiate II was later disapproved in Rock, ¶ 16 n.4. Rock’s

  disapproval of the reasoning in Zubiate II called Zubiate II’s holding

  regarding DUR and DARP into question, paving the way for the

  analysis and contrary conclusion reached by the Wambolt division.

¶ 48   To find plain error, we must determine that an error was

  obvious, meaning that it contravened a clear statutory command, a

  well-settled legal principle, or controlling case law. Scott v. People,

  2017 CO 16, ¶ 16. Here, at the time that the trial court ruled, the

  law was unsettled, and the trial court’s decision complied with the

  most recent precedent from this court. Therefore, the error would


                                     23
  not have been obvious. Id. at ¶ 18 (concluding that the defendant

  had not established plain error where the trial court’s ruling

  complied with existing precedent when it was made); see also

  Wambolt, ¶ 72 (relying on Scott, and declining to find plain error on

  this issue because the law was unsettled when the trial court

  ruled). For that reason, we conclude that no plain error occurred

  and we decline to merge Tun’s convictions for DUR and DARP.

                            VII. Conclusion

¶ 49   We reverse Tun’s convictions for felony DUI, felony DUI per se,

  and failing to display proof of insurance, affirm his remaining

  convictions, and remand this case for further proceedings

  consistent with this opinion.

       JUDGE FREYRE and JUDGE GROVE concur.




                                    24